The multiplicity of the problems with which the United Nations has to 
contend is clearly reflective of its universality. Yet in the 37 
years of its existence the Organization has shed light unto many. 
Within this forum, great hopes have been realized, misery and despair 
have been averted and a new generation of man has been moulded a 
generation that recognizes the value of diplomatic intercourse over 
the perils and degradation of warfare. It would not be wrong, 
therefore, to suggest that the current worsening international 
climate, characterized by grave economic imbalances and world wide 
political turmoil, presents but simple trials which this world body 
can readily contain. I trust that our unity of purpose, bold 
determination and serene statesmanship will help us through the heavy 
agenda ahead of us. In congratulating the President on his election 
to preside at this session, I should like also to assure him and the 
other officers of the Assembly of my delegation's firm support and co 
operation. We are convinced that, as a distinguished statesman of the 
Hungarian People's Republic, he will be able to steer our 
deliberations to a successful conclusion. Permit me to congratulate 
the President of the thirty sixth session, Mr. Kittani, who 
discharged his obligations honourably. Since this is the first 
regular session of the General Assembly at which we have the benefit 
of the services of the new Secretary General, I should like to 
congratulate Mr. Perez de Cuellar on his elevation to the high office 
of guardian of international law and order and mentor to the world's 
leaders. To him we have entrusted for the next five years the future 
of the United stations. We are convinced that, as the son of a third 
world country, he is better able than anybody else to articulate the 
concerns and aspirations of the developing world. It is also fitting 
at this stage warmly to thank his predecessor, Mr. Kurt Waldheim, who 
steered the Organization through many a difficult time over the past 
10 years. The success of the United Nations during those 10 years is 
clearly demonstrated in the; increase in the membership of the 
Organization, the marked decline in the suffering of the South East 
Asian refugees and the high priority accorded by the United Nations 
to various international problems. Regrettably, there have been 
setbacks in the operation of the Organization, as evidenced in the 
case of Namibia. One of the primary goals of the founding fathers of 
the Organization is nearing achievement. I refer to the 
decolonization agenda. While many countries have gained independence 
in the years since the founding of the United Nations, we are still 
waiting for Namibia to accede to independence. Namibia is a test case 
which should give the United Nations the image of an international 
arbiter. If it does not, the United Nations continues to be 
characterized by cynics everywhere as a connotation of uselessness 
and inaction. When the glorious day of independence finally arrived 
in Namibia, a sad chapter in the struggle of a people to rid itself 
of foreign domination will be closed. TM world has witnessed the 
worst defiance of international opinion as South Africa has employed 
one subterfuge after another to delay the attainment of independence 
by the people of Namibia. We are heartened by the fact that progress 
has been made on this issue in recent months, but we find it highly 
disturbing that the withdrawal of South African troops from Namibia 
is being linked with the withdrawal of Cuban troops from the People's 
Republic of Angola. No one can question the right of any sovereign 
State to determine its internal affairs, including its sovereign 
right to seek technical and military assistance from any friendly 
country. The presence of Cuban personnel in Angola is an extraneous 
issue which should not delay Namibia's independence. In any case, it 
has always been our stand that South Africa will delay the 
independence of Namibia until such time as it may get a Government 
amenable to dictates. One of the ploys it is using to delay Namibia's 
independence is setting conditions such as the present one. That 
condition is unnecessary and uncalled for, and it negates the 
sovereignty of Angola.
The numerous obstacles which have been placed in the way of a 
peaceful settlement of the Namibian issue have delayed the solution 
of this problem. I have to express in the Assembly the genuine fear 
of my Government that if this issue is made so drag on indefinitely, 
it may bring about the very thing that everybody has been trying to 
avoid for the last five years turning southern Africa into a constant 
hotbed of tension and a new arena of East West conflict. The 
President of the thirty sixth session of the Assembly, Mr. Kittani, 
presided over the second special session devoted to disarmament, in 
June July this year. That second global attempt to give disarmament a 
special place in this grim catalogue of the ills that afflict mankind 
clearly reflects the threat of universal annihilation that is posed 
by the unprecedented arms build up. That is why we have to express 
openly our disappointment that the session failed to produce any 
results. The world political situation remains tense; old rivalries 
have reemerged; the prospects of peace and tranquility have been 
diminished and the probability of war has been enhanced. In this 
decade of the 1980s we are facing a critical nation in which man's 
lust for peace is being replaced by a lust fbr war. The world order, 
on both the political and the economic front, continues to manifest 
signs of decline and impending collapse. This point is all the more 
poignant at this time when we are witnessing a resurgence of big 
Power rivalry and a dangerous tendency to assume that superior force 
is the final arbiter in international relations. This dangerous trend 
in the conduct of foreign policy must be arrested before it is too 
late. Lesotho will continue to participate in all efforts aimed at 
bringing about a global consensus on the vital issues of 
international peace and security, disarmament and the new 
international economic order, on the basis of the principles of the 
Charter of the United Nations. Lesotho, as a member of the non 
aligned movement, places a high premium on international respect for 
the independence, sovereignty and territorial integrity of States. We 
are therefore alarmed at the increasing readiness of States to use 
force to safeguard their proclaimed interests or to assert 
territorial claims, without any regard for the interests of other 
States, especially the weak and defenseless ones. I cannot comment on 
the current international political situation without touching on 
recent events in Lebanon, especially the human tragedies that have 
unfolded in that war torn land. We witnessed earlier the brutal siege 
of west Beirut by Israeli forces. No sooner had the siege been lifted 
than a succession of tragedies began to befall the people of Lebanon 
and the Palestinian refugees. The world learned with shock and dismay 
of the dastardly assassination of President elect Jashir Gemayel, 
only to witness a few days later an even greater human tragedy and 
spectacle the massacre of Palestinian civilians in the refugee camps 
of Sabra and Shatila. Those unfortunate events have irrevocably 
placed the Palestinian issue at the centre of Middle East politics 
and have once and fbr all crystallized its central position in all 
peace efforts. The question of Palestinian rights and Palestinian 
self determination cannot be treated merely as a political issue, the 
solution of which is subject to Israel's security requirements. It is 
an issue which has brought untold suffering upon the Palestinian 
people. They have suffered the degradation of displacement and the 
squalor of refugee camps in foreign countries. Today they have 
suffered a tragedy which invokes the deepest human emotions and 
disturbs the conscience and moral values of mankind. The Palestinian 
issue has come to symbolize, in our time, the ills and deficiencies 
which plague international diplomacy. We have maintained all along 
that the Palestinian issue is the crux of the Middle East problem. We 
do not need further massacres of Palestinian refugees to be reminded 
that the issue of Palestinian self  determination is the crucial item 
on the agenda of peace in the Middle East. It is about time Israel 
learned that its security lies not in the dispersal of the 
Palestinian people and in war but in peace. Lesotho does not condone 
the breach of peace in the Middle East and southern Africa, nor does 
it countenance with complicity the presence of foreign troops in 
Kampuchea and Afghanistan. We are fully aware of the complex 
political and military relationships in South East Asia and South 
West Asia, and particularly the strategic interests of foreign Powers 
in those vital areas. In our humble view, the issue of peace in those 
areas does not depend solely on Viet Nam's willingness to withdraw 
its troops from Kampuchea and on Soviet withdrawal from Afghanistan; 
it depends also on an overall recognition of the security 
requirements of each and every State in those regions. Another focal 
point of tension is the Korean peninsula. We renew our call for 
resumption of dialogue, without pre conditions or external 
interference, between the two parts of Korea so as to bring about a 
peaceful reunification of that artificially divided land. I also wish 
to repeat the well known position of Lesotho on the question of the 
Falkland Islands. The Falk larders should be allowed to determine 
their own future in accordance with their inalienable right to self 
determination as stipulated in the Charter of the United Nations and 
General Assembly resolution 1514 (XV). The history of the human race 
is replete with international efforts to accord man his rightful 
place within the community of free nations. Over the past three 
decades in particular, the international community has witnessed a 
succession of attempts to codify legal instruments aimed at the 
promotion and protection of the basic rights of man. Ironically, 
world wide reports of flagrant and persistent violations of the 
sanctity of the human person continue to filter into the already 
heavy agenda of the United Nations. This is clearly reflective of 
man's reluctance to conform deeds to words. In this respect, we 
applaud once more the African Charter on Human and Peoples' Rights 
adopted at the eighteenth session of the Assembly of Heads of State 
and Government of the OAU. Significantly, the Charter draws attention 
to the distinctive nature of African values and morals, and also 
provides fbr the respective duties and responsibilities of 
individuals and groups to their communities. Lesotho is at present 
engaged in moves to incorporate the provisions of the African Charter 
on Human and Peoples' Rights into our municipal law. History will be 
made in Kingston, Jamaica, when the United Nations Convention on the 
Law of the. Sea is opened for signature in December. This will be the 
culmination of nine years of patient negotiations and a firm 
determination to accord land locked States access to the sear whose 
resources are the common heritage of all. It is to be hoped that once 
it comes into force good will will prevail upon the international 
community to make the Convention a success. My Government is 
satisfied that UNDP has played a very important role in the transfer 
of assistance from the developed to the developing countries, and its 
importance in this role has all the more increased, as revealed by 
its latest reports. We also take cognizance of the interest UNDP 
shows in the least developed countries. We, therefore, wish to pledge 
our confidence in the manner in which the Administrator is handling 
the affairs of UNDP, and we give him the assurance of our co 
operation. We are aware that his task during the current cycle will 
be made more difficult by the fact that resource prospects for the 
period are gloomy and far from promising. However, we have reason to 
believe that the newly created Inter sessional Committee of the Whole 
will soon come up with specific proposals for recovery in the short 
term and for the longer term to secure predictability, continuity and 
assurance in the funding of the Programme. The developing countries 
recognize that they are, in the first instance, responsible for their 
own economic and social development and that external aid should only 
be supplementary. They accept that the economic challenges of the 
future demand a complete elimination of unhealthy competition among 
them. At the same time, they are aware of their individual 
limitations. It is for these reasons that the idea of economic co 
operation among developing countries is increasingly gaining ground. 
We, therefore, entirely support the Lagos Plan of Action for the 
Implementation of the Monrovia Strategy for the Economic Development 
of Africa, whose future projections are geared towards economic 
integration of Africa by the year 2000. We recognize that ECA is 
engaged in consolidating sub regional plans and strategies towards 
the noble goal of economic integration. We support the 
recommendations of the Joint Inspection Unit on the reorganization of 
ECA recognizing the role of multinational programming and operational 
centres. We applaud the signature last year of the Preferential Trade 
Area Agreement for east and southern Africa in Lusaka, Zambia. The 
significance of the PTA is seen in particular in its scope, spanning 
as it does some 7.2 million square kilometres with a population of 
about 140 million people. For our part, having overcome domestic 
limitations imposed on us by our geography y Lesotho ratified the PTA 
Agreement in March 1982. We view the PTA as a right step towards the 
basic restructuring of the economic base of our continent. As the 
Executive Secretary of ECA, Mr. Adebayo Adedeji, said at the December 
meeting to launch the PTA, we see our continent as a boat in which 
there is less to eat, where poverty and degradation is the plight of 
the average person, a boat which may sink before long unless all 
hands are on deck and a will to survive and eventually thrive 
manifests itself. This will to survive has been adequately 
articulated within the PTA and the Southern African Development Co 
ordination Conference. This will to survive is further lucidly 
elaborated in the Lagos Plan of Action, which maps out Africa's 
economic strategy to the year 2000. We are, however, far from 
realizing the fact that the search for a universally acceptable 
formula of self reliance through the process of global negotiations 
has not yet been achieved. We are concerned about the continuing 
hesitation by some developed countries and we urge that an agreement 
be reached to launch global negotiations not later than January 1983. 
With respect to the special economic assistance programme for 
Lesotho, I am proud to announce that the generous response of the 
international community to the request for special economic 
assistance for Lesotho has been most encouraging and has permitted 
the implementation of a substantial portion of the programme. Some of 
the projects have been fully funded and others have been financed in 
part as revealed in the report of the Secretary General. On behalf of 
the Basotho nation, the Lesotho Government and myself, I wish 
sincerely to thank all donor countries and regional and 
intergovernmental organizations, as well as United Nations bodies and 
agencies for the assistance rendered under the special economic 
assistance programme for Lesotho. They can all be assured that good 
use has been made and will continue to be made of their 
contributions. We urge to be donor countries to continue to respond 
to the appeal made in the report just mentioned. The complexity of 
the geo political situation, of which we are an integral part, hardly 
permits us the equanimity to consider Lesotho's political and socio 
economic problems without reference to the conditions which prevail 
in South Africa. The Assembly will have noticed that stability in 
South Africa is becoming more illusory and that the prospects of 
eventual racial accommodation are dimmer. At no time since the 
doctrine of apartheid became a way of life in South Africa has the 
Government of that country faced as great an assault on their racial 
policies as it does now. Within South Africa itself signs of 
confrontation manifest themselves from all sectors of social life. 
Pretoria faces opposition from students, church leaders and sections 
of the white population, and the Nationalist laager itself is in 
terrible disarray. In our strong and vociferous opposition to as 
repeatedly stated in the past, we proceed from the moral position 
that apartheid is dangerous, not only for South Africa itself but 
also for its immediate neighbours and civilized humanity as a whole. 
We seek not to preach to South Africa regarding the objectionable 
tenets of its domestic policies, but we respond to a moral demand 
which we can only ignore at our own peril. We have to call 
continuously on South Africa to abandon the disastrous path of 
apartheid, which leads to the dead end of racial confrontation, a 
prospect too ghastly to contemplate. Lesotho will not watch silently 
while the stage is being set for a confrontation which would reduce 
southern Africa to ashes. For us the impending disaster with which 
apartheid threatens southern Africa is as real and as terrifying as 
the grim prospect of a nuclear holocaust hovering over mankind today. 
Because of our geographical location within the borders of South 
Africa, we cannot contemplate the prospect of violence and 
destruction in that country with composure. Our primary 
responsibility is to ensure the survival of our nation in peace and 
tranquility. Even when the writing is on the wall and clear fbr South 
Africa to read, the authorities in Pretoria continue to tinker with 
the problem. The recently proposed constitutional dispensation for 
Colourgds and Indians is a political force. It is meant to appease 
public opinion while it shows the seeds of conflict and tribal 
polarization. It is intended to put up a façade of political change, 
to hoodwink world public opinion and to lessen pressure from abroad, 
thus creating a breathing space for the Apartheid policies, which 
have apparently run their course and outlived their usefulness to the 
South African regime. This constitutional arrangement completely 
ignores and circumvents the rights and legitimate aspirations of the 
black South Africans that constitute the overwhelming majority of the 
people of South Africa. It seeks to isolate the Coloureds and the 
Indians from the mainstream of the political struggle inside South 
Africa by turning them into allies of apartheid without giving them 
any tangible benefits from such an unwholesome association. Finally I 
should like to thank all those Member States that have stood by us 
during our moments of great difficulty and all those that have 
hastened to assure us of their solidarity in times of great trial. 
The OAU, in particular, through the Secretary  General, Mr. Kodjo, 
has been a true custodian of the principles and purposes which guided 
the founding fathers of the OAU. He has tirelessly kept the situation 
in Lesotho under constant surveillance, an act which has assured us 
that our plight in southern Africa is a matter of grave concern to 
the community of free nations. This awareness has given us courage to 
look forward with determination to a future in which southern Africa 
will be rid of all racial discrimination and segregation. Lesotho 
offers its firm pledge to contribute towards the evolution of a 
southern Africa of peace, prosperity, tranquility and respect fbr the 
sovereignty and territorial integrity of all States in the region. We 
call upon South Africa sincerely to offer a similar undertaking.
